Judgment unanimously affirmed. Memorandum: From our review of the evidence, the law and the circumstances in this case, we conclude that defendant was provided with meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147). We also conclude that the suppression court properly denied defendant’s motion to suppress the fruits of his warrantless arrest, his in-court identification and his statements to the police. Further, defendant has failed to preserve for review his contention that his statements to the police should have been suppressed because the police, after giving him his Miranda warnings (see, Miranda v Arizona, 384 US 436), failed to honor his right to remain silent (see, People v Mandrachio, 55 NY2d 906, 907, cert denied 457 US 1122; People v McNeil, 132 AD2d 986, lv denied 70 NY2d 801). Additionally, even if the suppression court erred in failing to suppress defendant’s statements to the police, the error was harmless because the proof against defendant was overwhelming and there was no reasonable possibility that admission of these statements contributed to his conviction (see, People v Crimmins, 36 NY2d 230, 237).
With regard to the remainder of appellate counsel’s and defendant’s pro se contentions, we find them either unpreserved or without merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — robbery, first degree.) Present — Callahan, J. P., Doerr, Denman, Balio and Lawton, JJ.